TANEY, Circuit Justice
(charging grand jury). It has been usual for this court, at the opening of the term, to deliver a charge to the grand jury; and you will probably expect one from me, in conformity with this practice. As I doubt much the necessity of continuing the custom, and may not hereafter adhere to it, my address to you will be a brief one, and its chief object to explain why I am disposed to depart from the former practice.
There was a time, without doubt, in the days that have gone by. when precise and detailed instructions from the court, to the grand jury, were necessary for the purposes of justice. But in the present enlightened state of the public mind, when education and useful information *999are not’confined to a few, but diffused generally throughout the community, every citizen summoned as a juror, has a general knowledge of the duties he is called there to perform, and of the manner in which it is incumbent on him to discharge them; and in all cases demanding more precise and particular knowledge, you will have the aid of the district attorney, whose duty it is to counsel you in matters of law, whensoever you may think proper to require it. It cannot, therefore, be necessary, in a charge from the bench, to enumerate and define, with legal precision, the various offences against the United States, which are punishable by indictment in this court. But few, I trust, if any, infractions of the law are likely to come before you, and it would be a waste of time in the court to engage itself in discussing principles, and enlarging upon topics which are not to lead us to some practical result; nor can any useful purpose be answered by calling upon you to follow the court through the wide field of criminal jurisprudence, when it is well known'that your labors will be confined to a very small portion of it. It is my earnest desire, that we should proceed at once, with industry and energy, to execute the duties for which we are assembled, and while we give to every subject brought before us, the most ample time for full examination and. elaborate judgment, not a moment should be wasted in unnecessary forms.
The court must, however, impress upon you the propriety of being diligent in your inquiries, and careful and elaborate in your conclusions. In a country like ours, blessed with free institutions, the safety of the community depends upon the vigilant and firm execution of the law; every one must be made to understand, and constantly to feel, that its supremacy will be steadily enforced by the constituted tribunals, and that liberty cannot exist under a feeble, relaxed or indolent administration of its power, where crime goes unpunished and the law is contemned. With a criminal code so mild and forbearing as ours, there can be no just cause for sympathy with any party who voluntarily, under any pretext, incurs its penalties; and negligence or carelessness in your inquiries would tend to multiply the number of offences, and would deprive society and the individual citizen of the protection and security to which they are entitled.
But in our desire to bring the guilty to punishment, we must still take care to guard the innocent from injury; and every one is deemed to be innocent, until the contrary appears -by sufficient legal proof. You will, therefore, in every case that may come before you, carefully weigh the testimony, and present no one, unless, in your deliberate judgment, the evidence before you is sufficient, in the absence of any other proof, to justify the conviction of the party accused. And this rule is the more proper, because he is not permitted to summon witnesses or adduce testimony to the grand jury, and your decision must be made without hearing his de-fence. Gentlemen, you may retire to your room.